[Cite as In re Application of Corrigan, 123 Ohio St. 3d 173, 2009-Ohio-4183.]




                          IN RE APPLICATION OF CORRIGAN.
 [Cite as In re Application of Corrigan, 123 Ohio St. 3d 173, 2009-Ohio-4183.]
Attorneys — Character and fitness — Employment instability, criminal history,
        alcohol abuse, and acts involving dishonesty or deceit — Application
        disapproved, with permission to reapply on conditions.
    (No. 2009-0510 — Submitted May 19, 2009 — Decided August 26, 2009.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 393.
                                  __________________
        Per Curiam.
        {¶ 1} John Francis Corrigan of Eastlake, Ohio, has applied to register as
a candidate for admission to the Ohio bar and to take the Ohio bar examination.
The Board of Commissioners on Character and Fitness recommends that at this
time, we disapprove his character, fitness, and moral qualifications, citing his lack
of maturity, employment instability, criminal history, his ambivalence toward
alcohol rehabilitation, and acts involving dishonesty or deceit. The board further
recommends that we permit him to reapply for a future bar exam after he provides
the board with (1) a psychiatric evaluation from a psychiatrist or psychologist
licensed in the state of Ohio and approved by the board and (2) an assessment
from an alcohol counselor certified in the state of Ohio. For the reasons that
follow, we accept the board’s recommendations.
                               Summary of Proceedings
        {¶ 2} The applicant graduated from Cleveland-Marshall College of Law
in May 2007. He registered as a candidate for admission to the Ohio bar in June
2007 and subsequently applied to take the February 2008 bar examination.
                            SUPREME COURT OF OHIO




        {¶ 3} Members of the Joint Admissions Committee of the Cleveland and
Cuyahoga County Bar Associations interviewed him pursuant to Gov.Bar R.
I(11)(C)(3), but disapproved of his character, fitness, and moral qualifications for
the practice of law. At the applicant’s request, the Cleveland Metropolitan Bar
Association’s Admissions Appeals Committee conducted a hearing on that
disapproval, but voted unanimously to deny his appeal.
        {¶ 4} Pursuant to Gov.Bar R. I(11)(D)(5)(a), which requires review by
the board when an applicant has been convicted of a felony, and on the
applicant’s notice of appeal (see Gov.Bar R. I(12)(C)), a three-member panel of
the Board of Commissioners on Character and Fitness conducted a hearing in
January 2009. After hearing the testimony of applicant and his girlfriend, the
panel recommended that the board disapprove the application. The full board
accepted the panel’s recommendation and disapproved the application on
February 6, 2009.
        {¶ 5} The panel and board identified three areas of concern that justified
disqualification: (1) the applicant’s employment instability, including his
departure from the Medina County Public Defender’s Office, (2) his criminal
history, and (3) his ambivalence toward alcohol rehabilitation.
                                   Employment
        {¶ 6} The panel and board determined that the applicant, who is now 32
years old, held in excess of 17 jobs between the ages of 20 and 30. Many of those
were food-service positions that lasted only a few months. The applicant stated
that he left a number of jobs because he did not like the work or the job just “did
not work out.” His longest terms of steady employment were his part-time jobs as
a library assistant at the Cleveland State University library from January 2003 to
May 2007 and as a law clerk with O’Shea & Associates from June 2006 to March
2008.   The panel and board noted that the applicant’s employment history
demonstrated a lack of maturity.




                                         2
                               January Term, 2009




       {¶ 7} Both the panel and the board expressed concern regarding the
applicant’s “vague departure” from a job he held at the Medina County Public
Defender’s Office for a six-week period in July and August 2005. It appears that
his termination arose from allegations that he had falsified a timecard. However,
the applicant attempted to attribute his departure to his hour-long commute, the
imminent start of school, and the fact that the job “just never really worked out,”
and noted that he and the public defender reached a “mutual agreement” to
terminate his employment. He further suggested that the timecard allegation was
a mere pretext for terminating him, when the real reason was his criminal
convictions. A representative from the public defender’s office confirmed the
mutuality of the termination and added that the applicant would not be rehired.
                                 Criminal Record
       {¶ 8} The panel and the board also expressed concern about the
applicant’s criminal history. While noting multiple arrests between 1996 and
2001 for minor incidents involving alcohol abuse, the panel and board focused
upon two more serious incidents that occurred in 1996 and 1997.
       {¶ 9} In December 1996, the applicant was arrested for an open-
container violation and subsequently charged with disorderly conduct after he
physically and verbally abused the arresting officers. Then, in May 1997, the
applicant was arrested for DUI, fleeing the scene of an accident, and failing to
maintain the assured clear distance after he struck a vehicle from behind and
attempted to leave the scene. During that arrest, he assaulted two police officers,
which resulted in additional charges of felonious assault and assault on a peace
officer. The applicant pleaded guilty to DUI, felonious assault, and two counts of
assault on a peace officer and received an aggregate three-year prison sentence.
Subsequently the court modified his sentence to five years of community control,
which he completed in March 2001. His insurance company also settled a tort
action arising out of his drunk driving for $35,000 in 1999.



                                         3
                             SUPREME COURT OF OHIO




                               Alcohol Rehabilitation
       {¶ 10} As the panel and board noted, the applicant stated that he had
attended approximately 500 Alcoholics Anonymous meetings while serving his
community control, although he admitted to drinking occasionally and moderately
at the time of his hearing. In his brief, he expressed his objections to the Ohio
Lawyers Assistance Program (“OLAP”) and 12-step programs, criticizing their
spiritual base and their focus on alcoholism as a disease, expressing his view of
alcoholism as a behavior problem. During the pendency of his application, he
initiated a meeting with Paul Caimi at OLAP, but decided that the program was
not appropriate for him. In hindsight, he indicated that he regretted the meeting
because he believed that it cast additional scrutiny on his past behavior, which he
contends is no longer an issue for him. Although he attended three counseling
sessions at Cleveland State in 2005, he was terminated from the program after he
missed a session and failed to respond to the counseling center’s inquiries. The
counselor’s termination summary stated: “Clnt [sic] was able to examine the root
of his negative thinking, but still had probs [sic] staying grounded in the present.”
                                    Disposition
       {¶ 11} An applicant for admission to the Ohio bar has the burden to prove
by clear and convincing evidence that he or she “possesses the requisite character,
fitness, and moral qualifications for admission to the practice of law.” Gov.Bar
R. I(11)(D)(1). To be approved, the applicant’s record must justify “the trust of
clients, adversaries, courts, and others with respect to the professional duties owed
to them.” Gov.Bar R. I(11)(D)(3). Gov.Bar R. I(11)(D)(3) and (4) provide
nonexhaustive lists of factors that the admissions committee and the board must
consider before making a recommendation about an applicant’s character, fitness,
and moral qualifications.
       {¶ 12} Having considered those factors, the panel and the board cited
“[t]he Applicant’s pattern of traffic violations and criminal conduct, the evidence




                                          4
                                 January Term, 2009




of a prior alcohol dependency and an ambivalence toward rehabilitation, evidence
of a possible mental or psychological disorder that inhibited his ability to hold
employment for a period of time, and acts involving dishonesty or deceit,
particularly with regard to his employment at the Medina County Public
Defender’s Office,” and his evasive answers to questions at the hearing, to
support the conclusion that the applicant failed to meet his burden. The record
supports this conclusion.
        {¶ 13} “A record manifesting a significant deficiency in the honesty,
trustworthiness, diligence, or reliability of an applicant may constitute a basis for
disapproval of the applicant.”       Gov.Bar R. I(11)(D)(3).      Here, the record
demonstrates that the applicant gave evasive answers to questions at the hearing
and that his termination from the Medina County Public Defender’s Office was
likely related to allegations that he falsified his timecard.
        {¶ 14} Additionally, “[e]vidence of mental or psychological disorder that
in any way affects or, if untreated, could affect the applicant’s ability to practice
law in a competent and professional manner” weighs against admission to the
practice of law in Ohio. Gov.Bar R. I(11)(D)(3)(e). See also In re Application of
Dickens, 106 Ohio St. 3d 128, 2005-Ohio-4097, 832 N.E.2d 725 (disapproving the
application of an applicant who, among other problems, gave bizarre and
incoherent testimony that the panel believed could be evidence of an untreated
mental or psychological condition). Here the panel and board found that the
applicant’s inability to hold employment for a period of time was evidence of a
possible mental or psychological disorder that could impair the applicant’s ability
to practice law.
        {¶ 15} Additionally, the applicant’s pattern of disregard for the laws of
this state and his dishonesty or deceit with respect to his termination from the
Medina County Public Defender’s Office call into question his claims that his
record justifies the trust of clients, adversaries, courts, and others. Gov.Bar R.



                                           5
                              SUPREME COURT OF OHIO




I(11)(D)(3)(f) and (i);       Dickens at ¶ 15, citing In re Application of
VanDenBossche (2000), 88 Ohio St. 3d 158, 160-161, 724 N.E.2d 405 (applicant’s
criminal record and inability to explain recent charges reflected lack of present
fitness to practice law); and In re Application of Kapel (1995), 72 Ohio St. 3d 532,
651 N.E.2d 955 (applicant’s disorderly-conduct conviction and repeated traffic
violations, including speeding, demonstrated that the applicant lacked the
requisite character and fitness for the practice of law).
          {¶ 16} Also, “[e]vidence of an existing and untreated chemical (drug or
alcohol) dependency” is another factor weighing against admission to the practice
of law in Ohio. Gov.Bar R. I(11)(D)(3)(b). Here, there is no finding by the board
that the applicant is currently dependent on alcohol. However, the board found
that his past dependence, his admission that he continues to drink occasionally,
and his ambivalence toward or resistance to rehabilitation warrant further
consideration of whether the applicant has an existing and untreated alcohol
dependence that could affect his ability to practice law.
          {¶ 17} On review, we adopt the board’s findings as to the applicant’s
character and fitness and its recommendation to disapprove his pending
application to take the February 2008 bar examination.          He may reapply in
accordance with Gov.Bar R. I(3) to take a future bar examination. However, in
reapplying, the applicant must first submit to the board a psychiatric evaluation
from a psychiatrist or psychologist approved by the board and licensed in the state
of Ohio, as well as an assessment from an alcohol counselor certified in the state
of Ohio, and demonstrate by clear and convincing evidence that he possesses the
requisite character, fitness, and moral qualifications for admission to the practice
of law.
                                                              Judgment accordingly.
          MOYER,    C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.




                                             6
                       January Term, 2009




                      __________________
John F. Corrigan, pro se.
George W. MacDonald, for the Cleveland Metropolitan Bar Association.
                    ______________________




                               7